DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
in claim 1, line 10: “and” should be inserted before “an aperture value”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a light source, a shutter speed value, an aperture value” in lines 9-10, but it is not clear if the light source and implied shutter and aperture are part of “a user face capturing camera” of claim 1, line 3 or are distinct and separate elements from the camera.  The relationship among these recitations should be made clear.
Claim 1 recites “the user face image acquired by the user face capturing camera” in line 12, “the user face image acquired by the user face capturing camera” in line 16, “the user face image” in line 22, “the user face image” in line 24, “a first user face image acquired by the first capturing parameter” in lines 26-27, and “a second user face image acquired by the second capturing parameter” in lines 27-28, but it is not clear if these recitations are the same as, related to, a subset of, or different from “a plurality of user face images acquired based on a plurality of capturing parameters” of claim 1, lines 6-7.  Further, it is not clear if “a first user face image acquired by the first capturing parameter” in lines 26-27 or “a second user face image acquired by the second capturing parameter” in lines 27-28 is the same as, related to, a subset of, or different from “the user face image acquired by the user face capturing camera” in line 12, “the user face image acquired by the user face capturing camera” in line 16, “the user face image” in line 22, and/or “the user face image” in line 24.  The relationship among these recitations should be made clear.
Claim 1 recites “the suggestion to move the face position of the output” in line 20, but it is not clear which suggestion from the three suggestions mentioned in the recitation “suggesting a user to move a face position when a partial area of the user face deviates from the user face image acquired by the user face capturing camera, suggesting the user to move the face position when a distance between the user and the user face capturing camera measured by a distance sensor for measuring the distance between the user and the user face capturing camera deviates from a preset value, or suggesting the user to move the face position when the partial area of the user face deviates from the user face image acquired by the user face capturing camera and when the distance between the user and the user face capturing camera measured by the distance sensor for measuring the distance between the user and the user face capturing camera deviates from the preset value”  in lines 11-19 is being referenced.  Clarification is required.
Claim 1 recites “a first capturing parameter” in lines 22-23 and “a second capturing parameter” in lines 24-25, but it is not clear if these recitations are the same as, related to, a subset of, or different from “a plurality of capturing parameters” of claim 1, line 7. 
Claim 1 recites “a first area of the user face image” in lines 21-22 and “a first face area from a first user face image” in lines 26-27, but it is not clear if these recitations are the same as, related to, a subset of, or different from each other and/or “specific areas of a user face from a plurality of user face images” of claim 1, line 6. 
Claim 1 recites “a second area of the user face image” in lines 24-25 and “a second face area from a second user face image” in lines 27, but it is not clear if these recitations are the same as, related to, a subset of, or different from each other and/or “specific areas” of claim 1, line 6.
Claim 1 recites “wherein the processor extracts a first face area from a first user face image acquired by the first capturing parameter, extracts a second face area from a second user face image acquired by the second capturing parameter” in lines 26-28, but it is not clear how capturing parameters acquire the first and second face areas. Claim 1, line 12 and claim 1, lines 16-17 recite that “the user face image [is] acquired by the user face capturing camera”, which is different from the recitations of “a first user face image acquired by the first capturing parameter” and “a second user face image acquired by the second capturing parameter”.  Clarification as to how the first and second capturing parameters acquire images is required.
Claim 1 recites “wherein the processor…composes the first face area and the second face area to form the entire user face image for measuring the skin condition” in lines 26-29, but it is not clear if this recitation is the same as, related to, or different from “a processor for…composing the extracted specific areas of the user face” in lines 4-8.  If they are the same, the recitations seem redundant.  If they are different or related, they should be clearly distinguished from each other and their relationship between the two recitations should be made clear.
Claims 2 and 5-11 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein the processor analyzes brightness of the plurality of user face images acquired based on a plurality of preliminary capturing parameters to set one or more of the plurality of preliminary capturing parameters as the capturing parameters” in lines 1-4, but it is not clear if this recitation is the same as, related to, or different from “wherein the processor sets a first preliminary capturing parameter, which allows a first area of the user face image to have a first brightness value within a first preset range, as a first capturing parameter, and sets a second preliminary capturing parameter, which allows a second area of the user face image to have a second brightness value within a second preset range, as a second capturing parameter” of claim 1, lines 21-25.  The context of the claim language suggests that they are the same, but the differences in phraseology suggests that they are different.  The relationship between the recitation should be made clear.  Relatedly, it is not clear if “a plurality of preliminary capturing parameters” in claim 2, lines 2-3 is the same as, related to, or different from “a first preliminary capturing parameter” of claim 1, line 21 and “a second preliminary capturing parameter” of claim 1, line 23.  Clarification is required.
Claim 7 recites “the single user face image” in lines 2-3, in lines 4-5, in line 6, and in line 7 in which there is insufficient antecedent basis for this recitation in the claim.  Relatedly, it is not clear if this recitation is the same as, related to, or different from “the user face image acquired by the user face capturing camera” of claim 1, line 12, “the user face image acquired by the user face capturing camera” of claim 1, line 16, “the user face image” of claim 1, line 22, “the user face image” of claim 1, line 24, “a first user face image acquired by the first capturing parameter” of claim 1, lines 26-27, “a second user face image acquired by the second capturing parameter” of claim 1, lines 27-28, and/or “a plurality of user face images acquired based on a plurality of capturing parameters” of claim 1, lines 6-7.  Clarification is required.
Claim 9 recites “the processor controls the suggestion to move the face position of the output unit according to the distance between the user and the user face capturing camera measured by the sensor unit” in lines 7-9, but it is not clear if this recitation is the same as, related to, or different from “wherein the processor controls the suggestion to move the face position of the output unit” of claim 1, line 20.  If they are the same, they seem redundant.  If they are different or related, their relationship should be made clear.  Also, it is not clear if the suggestion of claim 9 is referring to the suggestion from the recitation “wherein the output unit suggests the user to move the face position when the distance between the user and the user face capturing camera measured by the sensor unit deviates from the preset value” of claim 9, lines 4-6 or one of the three suggestions mentioned in the recitation “suggesting a user to move a face position when a partial area of the user face deviates from the user face image acquired by the user face capturing camera, suggesting the user to move the face position when a distance between the user and the user face capturing camera measured by a distance sensor for measuring the distance between the user and the user face capturing camera deviates from a preset value, or suggesting the user to move the face position when the partial area of the user face deviates from the user face image acquired by the user face capturing camera and when the distance between the user and the user face capturing camera measured by the distance sensor for measuring the distance between the user and the user face capturing camera deviates from the preset value”  in lines 11-19 is being referenced.  Clarification is required.
Claim 10 recites “the single user face image” in line 2 and “the single user face image” in lines 4-5 in which there is insufficient antecedent basis for this recitation in the claim.  Relatedly, it is not clear if this recitation is the same as, related to, or different from “the user face image acquired by the user face capturing camera” of claim 1, line 12, “the user face image acquired by the user face capturing camera” of claim 1, line 16, “the user face image” of claim 1, line 22, “the user face image” of claim 1, line 24, “a first user face image acquired by the first capturing parameter” of claim 1, lines 26-27, “a second user face image acquired by the second capturing parameter” of claim 1, lines 27-28, and/or “a plurality of user face images acquired based on a plurality of capturing parameters” of claim 1, lines 6-7.  Clarification is required.

Double Patenting
Claim 1-2, 5, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-5 of U.S. Patent No. 11,449,997 (the reference patent) in view of U.S. Patent Application Publication No. 2014/0064579 (Lee), and further in view of U.S. Patent Application Publication No. 2017/0119301 (Kimura).
Claim 4 of the reference patent includes all the features of claim 1 of the present application except (1) “a user face capturing camera”; (2) “wherein the plurality of capturing parameters include any one or more of an intensity of a light source, a shutter speed value, an aperture value”; and (3) “wherein the processor controls the suggestion to move the face position of the output unit”
With respect to recitation (1), claim 4 of the reference patent provides that the skin condition measuring module is “installed in a skin condition measuring device or configured to interwork with the skin condition measuring device to diagnose a skin condition of a user, and including a user face capturing camera control unit and a light source control unit”.  Thus, it would have been obvious to include a user face capturing camera since the skin condition measuring module is designed to work with a user face capturing camera.
With respect to recitation (2), Lee discloses that the acquisition of the facial images may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting for the face of the person, i.e. capturing parameters (paragraphs 0020-0022 of Lee).  It would have been obvious to one of ordinary skill in the art to have the intensity of a light source be a capturing parameter since it would provide better lighting conditions for the user images.
With respect to recitation (3), Kimura discloses that the processing unit controls the analysis result for display to an output unit (abstract, paragraph 0006-0019 and 0077-0079 of Kimura).  It would have been obvious to one of ordinary skill in the art to have the processor control the analysis result (such as the suggestion) so as to be displayed on the output unit, as suggested by Kimura, since it consolidates the analysis into a single processing unit.
Claim 4 of the reference patent (as modified above) includes all the features of claim 2 of the present application.
Claim 5 of the reference patent (as modified above) includes all the features of claim 5 of the present application.
Claim 4 of the reference patent (as modified above) includes all the features of claim 9 of the present application except “the processor controls the suggestion”.  Kimura discloses that the processing unit controls the analysis result for display to an output unit (abstract, paragraph 0006-0019 and 0077-0079 of Kimura).  It would have been obvious to one of ordinary skill in the art to have the processor control the analysis result (such as the suggestion) so as to be displayed on the output unit, as suggested by Kimura, since it consolidates the analysis into a single processing unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0119301 (Kimura), in view of U.S. Patent Application Publication No. 2014/0064579 (Lee), and further in view of KR 20170096904A (Hyun)(previously cited).  The citations to Hyun are referring to the English machine translation that accompany this Office Action.
Kimura teaches a portable device for measuring a skin condition, the portable device comprising: a user face capturing camera (the captured image acquisition unit 101 of Kimura).
Lee discloses the generation of the 3D face model including extracting a skin image from the facial image by separating a skin region; producing a disparity map from the skin images; generating 3D coordinates via the disparity map; forming the 3D coordinates into triangular meshes; generating skin texture using the triangular meshes; and generating the 3D face model by mapping the skin texture to a 3D mode (paragraphs 0020-0022 of Lee).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a skin measuring device with generating a 3D image of the user’s face with specific camera capturing parameters so as to provide a facial imaging device with improved visuality.
Lee discloses that the acquisition of the facial images may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting for the face of the person i.e. capturing parameters (paragraphs 0020-0022 of Lee).  It would have been obvious to one of ordinary skill in the art to have the intensity of a light source be a capturing parameter since it would provide better lighting conditions for the user images.
Hyun discloses an output unit (the display 450 of Hyun) that provides a guidance message, such as “the face is too close”, when a partial area of the user face deviates from the user face image acquired by the user face capturing camera (page 16 of the accompanying machine English translation of Hyun).  It would have been obvious to one of ordinary skill in the art to have an output unit for suggesting a user to move a face position when a partial area of the user face deviates from the user face image acquired by the user face capturing camera since it would provide a better face image for analysis.  Kimura discloses that the processing unit controls the analysis result for display to an output unit (abstract, paragraph 0006-0019 and 0077-0079 of Kimura).  It would have been obvious to one of ordinary skill in the art to have the processor control the analysis result (such as the suggestion) so as to be displayed on the output unit, as suggested by Kimura, since it consolidates the analysis into a single processing unit.
With respect to claim 1, the combination teaches or suggests a portable device for measuring a skin condition, the portable device comprising: 
a user face capturing camera (the captured image acquisition unit 101 of Kimura); 
a processor for forming an entire user face image for measuring the skin condition by extracting specific areas of a user face from a plurality of user face images acquired based on a plurality of capturing parameters set to extract the specific areas of the user face and composing the extracted specific areas of the user face (the 3D modeling of Lee; paragraphs 0020-0022 of Lee), wherein the plurality of capturing parameters include any one or more of an intensity of a light source, a shutter speed value, an aperture value (the intensity of the light source of Lee; paragraphs 0020-0022 of Lee); and
an output unit for suggesting a user to move a face position when a partial area of the user face deviates from the user face image acquired by the user face capturing camera (the output unit suggesting guidance to the user to move a face position of Hyun), suggesting the user to move the face position when a distance between the user and the user face capturing camera measured by a distance sensor for measuring the distance between the user and the user face capturing camera deviates from a preset value, or suggesting the user to move the face position when the partial area of the user face deviates from the user face image acquired by the user face capturing camera and when the distance between the user and the user face capturing camera measured by the distance sensor for measuring the distance between the user and the user face capturing camera deviates from the preset value, 
wherein the processor controls the suggestion to move the face position of the output unit (the processor controlling the output unit as suggested by Kimura),   
wherein the processor sets a first preliminary capturing parameter, which allows a first area of the user face image to have a first brightness value within a first preset range, as a first capturing parameter, and sets a second preliminary capturing parameter, which allows a second area of the user face image to have a second brightness value within a second preset range, as a second capturing parameter (paragraphs 0020-0022 of Lee disclose acquiring the facial images may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting for the face of the person i.e. setting light intensities is setting capturing parameters which allows the use face image to have different brightness values with desired ranges so as to generate the 3D face model), 
wherein the processor extracts a first face area from a first user face image acquired by the first capturing parameter, extracts a second face area from a second user face image acquired by the second capturing parameter, and composes the first face area and the second face area to form the entire user face image for measuring the skin condition (extracting areas from user face images so as to generate or compose the 3D face model).
With respect to claim 5, the combination teaches or suggests that the processor corrects and composes the first face area and the second face area according to detected motion information of the portable device for measuring the skin condition (the motion of the user, such as being too close, when correcting and composing the areas for 3D modelling).
With respect to claim 8, Kimura discloses a display 104 (paragraph 0079 of Kimura).  Hyun discloses a display 160 and an audio module 280 (pages 5-6 of Hyun).  It would have been obvious to one of ordinary skill in the art at the time of invention to include an audio module in the combination so that the user may receive instructions and feedback without the need to look at the display.  Thus, the combination teaches or suggests that the output unit includes a display (the display of Kimura) and an audio output unit (the audio module of Hyun), and the display provides a preset single user face image or a preset entire user face image to the user (the display of Kimura displays the images).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, in view of Lee, and further in view of Hyun, and in further view of U.S. Patent Application Publication No. 2008/0147053 (Kang).
With respect to claim 2, Kang discloses, in the measurement of the reflected light of the white light and the fluorescence of the excitation light, it is possible to carry out image correction using a standard image stored in advance, and the color image by the white light and the fluorescence image by the excitation light obtained in the analysis of the ordinary image and the fluorescence image can be used to evaluate the brightness, color and morphological parameter of the analysis object such as the skin region (paragraph 0157 of Kang).  It would have been obvious to one the ordinary skill in the art before the effective filing date of the claimed invention to analyze the brightness of the images and perform an image correction, suggested by Kang, so as to ensure more consistent and accurate imaging.  Thus, the combination teaches or suggests that the processor analyzes brightness of the plurality of user face images acquired based on a plurality of preliminary capturing parameters to set one or more of the plurality of preliminary capturing parameters as the capturing parameters (the image correcting of Kang; paragraph 0157 of Kang).
With respect to claim 5, Kang discloses a filter mounting frame 143 that is positioned in front of the object lens 141 or in the rear of the object lens 141, i.e., in front of the camera, and mounted movably in the horizontal direction by a manual or automatic position adjuster 147 for filter exchange, e.g., a linear actuator (paragraph 0104 of Kang).  Also, an optical filter is positioned in front of the camera 120.  With the movement of the filter mounting frame 143, the selection of filters is enabled (paragraphs 0105 of Kang). It would have been obvious to one the ordinary skill in the art before the effective filing date of the claimed invention to include the filter mounting frame in the combination since it permits better control of imaging process.  Thus, the combination teaches or suggests that the processor corrects and composes the first face area and the second face area according to detected motion information of the portable device for measuring the skin condition (the motion information caused by the mounting frame of Kang).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, in view of Lee, and further in view of Hyun, and in further view of JP 5035524 (Hiroshi)(previously cited).  The citations to Hiroshi are referring to the English machine translation that accompanied the Office Action dated 6/7/2022.
Hiroshi teaches a method and device for synthesizing a facial image suitable for evaluating (paragraph 0001 of Hiroshi).  With respect to the brightness of the three dimensional effect and the brightness of the skin color, a contribution of a specific parameter is large.  The weight coefficient of this parameter can be changed by a face image of a face type of a predetermined shape such that a face image is obtained in which the basic design of the face is common and a three dimensional effect or brightness is different.  Using an average face of a plurality of face images as a face type of a predetermined shape, a face image having a different stereoscopic effect and different brightness of a face image can be obtained.  Also, the brightness of a stereoscopic effect or a skin color in the face image of a specific person it changes (paragraph 0007 of Hiroshi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the brightness of areas of the face images, using the process as suggested by Hiroshi, so as to present a more coherent image for viewing.  Thus, the combination teaches or suggests that the processor determines a brightness difference value between the first face area and the second face area in a vicinity of a boundary between the first face area and the second face area (With respect to the brightness of the three dimensional effect and the brightness of the skin color, a contribution of a specific parameter is large, as suggested by Hiroshi), determines a composition weight for at least one of the first face area and the second face area based on the brightness difference value (The weight coefficient of this parameter can be changed by a face image of a face type of a predetermined shape such that a face image is obtained in which the basic design of the face is common and a three dimensional effect or brightness is different, as suggested by Hiroshi), and adjusts brightness of at least one of the first face area and the second face area based on the composition weight to compose the first face area and the second face area (Using an average face of a plurality of face images as a face type of a predetermined shape, a face image having a different stereoscopic effect and different brightness of a face image can be obtained.  Also, the brightness of a stereoscopic effect or a skin color in the face image of a specific person it changes, as suggested by Hiroshi).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, in view of Lee, and further in view of Hyun, and in further view of JP 2013-138501 (Masahiro)(previously cited).  The citations to Masahiro are referring to the English machine translation that accompanied the Office Action dated 6/7/2022.
Masahiro teaches an imaging apparatus that includes white balance control methods (paragraph 0002 of Masahiro).  In particular, the apparatus includes an acquisition means for obtaining a skin color evaluation value for a face region detected from an image and a correction value calculation means for calculating a white balance correction value for correcting a deviation between a skin color evaluation value and a predetermined skin color target value (paragraph 0017 of Masahiro).  The acquisition means acquires a skin color evaluation value for a face region detected from an image and the correction value calculation means calculates a white balance correction value for correcting a deviation between the skin color evaluation value and a predetermined skin color target value (paragraph 0019 of Masahiro).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acquisition means of Masahiro in order calculate a white balance correction value so as to correct a deviation between the skin color evaluation value and a predetermined skin color target value (paragraph 0019 of Masahiro).  Thus, the combination teaches or suggests that the processor determines a difference between an average skin color value or a skin color distribution value of the single user face image or the entire user face image acquired by the user face capturing camera and a preset average skin color value or a preset skin color distribution value of the single user face image or the entire user face image (the apparatus includes an acquisition means for obtaining a skin color evaluation value for a face region detected from an image and a correction value calculation means for calculating a white balance correction value for correcting a deviation between a skin color evaluation value and a predetermined skin color target value, as suggested by Masahiro), so as to correct the average skin color value or the skin color distribution value of the single user face image or the entire user face image into the preset average skin color value or the preset skin color distribution value of the single user face image or the entire user face image (the acquisition means acquires a skin color evaluation value for a face region detected from an image and the correction value calculation means calculates a white balance correction value for correcting a deviation between the skin color evaluation value and a predetermined skin color target value, as suggested by Masahiro).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, in view of Lee, and further in view of Hyun, and further in view of U.S. Patent Application Publication No. 2015/0124067 (Bala).
Bala teaches the use of a distance measuring sensor and providing messages to the output device based on the distance measuring sensor so as to optimize the position of the user relative to the camera (paragraph 0035 of Bala). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a distance measuring sensor and providing messages to the output device based on the distance measuring sensor so as to optimize the position of the user relative to the camera because it would provide better quality images.  
With respect to claim 9, the combination teaches or suggests a sensor unit having the distance sensor for measuring the distance between the user and the user face capturing camera (the distance measuring sensor of Bala), wherein the output unit suggests the user to move the face position when the distance between the user and the user face capturing camera measured by the sensor unit deviates from the preset value, and the processor controls the suggestion to move the face position of the output unit according to the distance between the user and the user face capturing camera measured by the sensor unit (providing messages to the output device based on the distance measuring sensor so as to optimize the position of the user relative to the camera).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, in view of Lee, and further in view of Hyun, and further in view of KR 10-2001-0110838 (Tak)(previously cited).  The citations to Tak are referring to the English machine translation that accompany this Office Action.
Tak teaches a remote derma-diagnosis system with a communication unit in the processing unit (the unit 202 that transmits to the communications terminal 210 of Tak) for transmitting the single user face image 25or the entire user face image to an external user terminal (the client terminal in FIG. 2 of Tak). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processing unit of the combination with the communication unit for transmitting of Tak in order to permit the ability to view the analysis results over large distances.  
With respect to claim 10, the combination teaches or suggests a communication unit (the communication unit of Tak) for transmitting the single user face image or the entire user face image to an external user terminal (the client terminal of Tak), wherein the processor controls the communication unit to transmit data for the single user face image or the entire user face image to the user terminal (the processing unit containing the communication unit, suggested by Tak).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, in view of Lee, and further in view of Hyun, and further in view of Tak, and further in view of U.S. Patent Application Publication No. 2018/0276732 (Pai).  The citations to Tak are referring to the English machine translation that accompany this Office Action.
Tak teaches a remote derma-diagnosis system with a communication unit in the processing unit (the unit 202 that transmits to the communications terminal 210 of Tak) for transmitting the single user face image 25or the entire user face image to an external user terminal (the client terminal in FIG. 2 of Tak). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processing unit of the combination with the communication unit for transmitting of Tak in order to permit the ability to view the analysis results over large distances.  
Pai discloses capturing a skin image of a current user by using an image capturing device and analyzing the skin image to determine a skin concern; obtaining a skin type of the current user; and sorting a plurality of skin products stored in a product database at least according to the skin concern and the skin type so as to provide product information fitting a skin condition of the current user (abstract and paragraph 0003 of Pai). It would have been obvious to one the ordinary skill in the art before the effective filing date of the claimed invention to utilize the combination so as to recommend products for the user with skin disease so that product information can be fitted to a user’s current skin condition by detecting the user’s skin condition and referencing information of the user, such as a skin type, product preferences, a life profile and so on (paragraph 0005 of Pai).
With respect to claim 11, the combination teaches or suggests a skin condition diagnosis and management system comprising: 
the portable device for measuring the skin condition according to claim 1 (see the above rejection of claim 1 based on the combination of Kimura, Lee, and Hyun); and 
a user terminal, wherein the user terminal includes an application for analyzing a single user face image received from the portable device for measuring the skin condition, analyzing the entire user face image received from the portable device for measuring the skin condition, or analyzing the entire user face image after forming the entire user face image by extracting the specific areas of the user face from the plurality of user face images received from the portable device for measuring the skin condition and composing the extracted specific areas of the user face, so as to provide a skin condition diagnosis result and recommend a product for improving the skin condition of the user based on the skin condition diagnosis result (the client terminal of Tak and the above 103 analysis regarding Pai).

Response to Arguments
The Applicant’s arguments filed 8/23/2022 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant’s arguments with respect to the prior art claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of claim rejections.

Conclusion
The Applicant’s amendment did not necessitate all the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791